Case 8:19-cv-00898-AG-KES Document 23-2 Filed 07/08/19 Page 1 of 3 Page ID #:238




   1
        Shlomo Y Hecht, PHV (FL Bar # 127144)
        sam@hechtlawpa.com
   2    Shlomo Y Hecht, PA
   3    11651 Interchange Cir S
        Miramar, FL 33025
   4    T: 954-861-0025
   5    Lead counsel

   6 Jen-Feng Lee, SBN 204328

   7 jflee@ltpacificlaw.com
        LT Pacific Law Group LLP
   8 17800 Castleton Street, #560

   9 City of Industry, CA 91748
        (626) 810-7200 phone
   10 (626) 810-7300 fax
   11 Designated local counsel

   12 Attorneys for Defendants OJ COMMERCE, LLC and OJCOMMERCE.COM, INC.

   13                       UNITED STATES DISTRICT COURT
   14                      CENTRAL DISTRICT OF CALIFORNIA

   15 P AND P IMPORTS LLC                            Case No. 8:19-cv-00898-AG-KES
   16              Plaintiff,
   17        v.                                       DECLARATION IN SUPPORT
                                                      OF MOTION TO DISMISS
   18 OJCOMMERCE, LLC, et al.,
                                                      PLAINTIFF’S FIRST AMENDED
   19              Defendants.                        COMPLAINT OR
                                                      ALTERNATIVELY TO
   20
                                                      TRANSFER
   21
                                                     Hearing Date: Aug 12, 2019
   22
                                                     Time: 10:00 AM
   23                                                Judge: Hon. Andrew J. Guilford
   24
                                                     Courtroom: 10D

   25
   26

   27

   28

                                 DECLERATION IN SUPPORT OF MOTION
Case 8:19-cv-00898-AG-KES Document 23-2 Filed 07/08/19 Page 2 of 3 Page ID #:239




    1
             1.     My name is JACOB WEISS. I make this affidavit in support of

    2 DEFENDANT OJ COMMERCE LLC MOTION TO DISMISS, in the above styled

    3 case. The facts in this affidavit are based on my own personal knowledge and if

    4 called as a witness I could, and would, testify competently to those facts.

    5        2.     I’m currently a legally authorized agent and officer of OJ

    6 COMMERCE LLC (“OJC”), and I am familiar with the company's business

    7 operations, and the underlying issues relating to Plaintiff P AND P IMPORTS LLC
    8 (“Plaintiff”)’s complaint.

    9        3.     OJC sells hundreds of thousands of products online, provided by

   10 hundreds of different vendors and distributors; including a product named BULLS-
   11 EYE WASHERS GAME, distributed by BSN SPORTS.

   12        4.     OJC uses an automated system that is integrated with Amazon,

   13 Walmart, and other marketplaces to match up OJC’s items with Amazon Standard

   14 Identification Numbers (“ASIN”). Once an item is matched with an ASIN, the

   15 automated system updates OJC’s website and its other media with the information

   16 provided by Amazon for that ASIN.

   17        5.     At the beginning of 2019, Walmart, through its automated system,
   18 provided a file to OJC, suggesting that its BULLS-EYE WASHERS GAME is the

   19 same item as Amazon ASIN number B00G6RU1G4, which is Plaintiff’s product

   20 called the WASHER TOSS, identified by Plaintiff in the complaint as the owner of

   21 its intellectual property.

   22        6.     Based on Walmart’s recommendation, OJC’s automated system
   23 erroneously matched up its BULLS-EYE WASHERS GAME with Plaintiff’s

   24 WASHER TOSS.

   25        7.     The error was accidental and unintentional, without any knowledge that
   26 its BULLS-EYE WASHERS GAME was erroneously mismatched with Plaintiff’s

   27 WASHER TOSS.

   28        8.     Furthermore, OJC was never aware of Plaintiff’s WASHER TOSS
                                                  1
                                   DECLERATION IN SUPPORT OF MOTION
Case 8:19-cv-00898-AG-KES Document 23-2 Filed 07/08/19 Page 3 of 3 Page ID #:240




    1
        product, that Plaintiff claims intellectual property rights to ASIN number

    2 B00G6RU1G4, nor that WASHER TOSS’s intellectual property rights belong to a

    3 company in California.

    4        9.     Plaintiff never informed OJC that it is infringing on its intellectual

    5 property.

    6        10.    OJC first became aware about the erroneous product mismatch when

    7 this action was initiated against it on May 14, 2019.
    8        11.    Immediately thereafter, OJC removed the erroneous listing from its

    9 website, amazon.com, and all other forms of electronic media.

   10        12.    During the period the products were mismatched, OJC sold a total of 50

   11 units of the BULLS-EYE WASHERS GAME. Out of the 50 units, 4 were sold to

   12 California residents, 2 of those 4 were orders placed by Plaintiff itself.

   13        13.    OJC has reached out to Plaintiff and offered to pay $1,250, an amount

   14 substantially more than all the profits OJC earned from the 50 units it sold, but

   15 Plaintiff refused to accept it.

   16        I declare under penalty of perjury that the foregoing is true and correct.
   17        Executed on July 8, 2019, in Miramar, Florida
   18                                                  ________________________
                                                       Jacob Weiss
   19                                                  For Defendant OJ Commerce, LLC
   20

   21

   22
   23

   24

   25
   26

   27

   28
                                                   2
                                  DECLERATION IN SUPPORT OF MOTION
